 1

 2
     EDWARD YUN (SBN 258245)
 3      edward@yslegal.com
     SEVAHN SIMONIAN (SBN 301881)
 4      sevahn@yslegal.com
     J. MISA KEELAN (SBN 322129)
 5      misa@yslegal.com
     YUN & SIMONIAN, PC
 6   11175 Santa Monica Boulevard, Ste. 420
     Los Angeles, CA 90025
 7   sevahn@yslegal.com
 8   Attorneys for Plaintiff,
     Elaine King
 9

10   STEVEN M. SCHNEIDER (SBN 58241)
       sms@msk.com
11   YAKUB HAZZARD (SBN 150242)
      yxh@msk.com
12   IRINA CONSTANTIN (SBN 304523)
       ixc@msk.com
13   MITCHELL SILBERBERG & KthNUPP LLP
     2049 Century Park East, 18 Floor
14   Los Angeles, CA 90067
     Telephone: (310) 312-2000
15   Facsimile: (310) 312-3100
16   Attorneys for Defendant,
     Rapid Response Monitoring Services, Inc.
17

18
                            UNITED STATES DISTRICT COURT
19
                           CENTRAL DISTRICT OF CALIFORNIA
20

21

22

23

24

25

26

27


                        ORDER RE STIPULATED PROTECTIVE ORDER
     11916018.1
